EXHIBIT 10.1



AMENDMENT #7 TO AMENDED AND RESTATED AGREEMENT FOR WHOLESALE FINANCING


This Amendment #7 to Amended and Restated Agreement for Wholesale Financing
(“Amendment”) is entered into on January 15, 2019, by and among ePlus
Technology, inc. (”Technology”) and ePlus Technology Services, inc. (“Services”;
and together with Technology, each sometimes referred to as a “Dealer,” and
sometimes referred to collectively, jointly and severally, as “Dealer”) and
Wells Fargo Commercial Distribution Finance, LLC (“CDF”) and is to that certain
Amended and Restated Agreement for Wholesale Financing dated July 23, 2012, by
and between Dealer and CDF (as the same has been amended, by that certain
Amendment #1 to Amended and Restated Agreement For Wholesale Financing dated
July 31, 2014, that certain Amendment #2 to Amended and Restated Agreement For
Wholesale Financing dated July 24, 2015, that certain Amendment #3 to Amended
and Restated Agreement For Wholesale Financing dated October 20, 2015, that
certain Amendment #4 to Amended and Restated Agreement For Wholesale Financing
dated July 28, 2016, that certain Amendment #5 to Amended and Restated Agreement
For Wholesale Financing dated July 27, 2017, and that certain Amendment #6 to
Amended and Restated Agreement For Wholesale Financing dated February 15, 2018
and as further amended, restated, amended and restated, modified, extended,
renewed, substituted, and/or supplemented, the “Agreement”). All terms which are
not defined herein shall have the same meaning in this Amendment as in the
Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“Credit Facility. Subject to the terms of this Agreement, CDF agrees to provide
to Dealer an inventory floorplan credit facility of (i) except during a
Temporary Uplift Period, Two Hundred Fifty Million Dollars ($250,000,000.00),
and (ii) during any Temporary Uplift Period, Three Hundred Twenty Five Million
Dollars ($325,000,000.00); provided, however, that at no time will the sum of
(a) the principal amount outstanding under Dealer’s inventory floorplan credit
facility with CDF under this Agreement, (b) the Letter of Credit Obligations (as
defined in the BFA (as defined below)) and (c) the principal amount outstanding
under Dealer’s Accounts Receivable Facility (as defined in the BFA) (the
“Aggregate Outstandings”) exceed the Aggregate Facility Limit (as defined
below).  CDF’s decision to advance funds will not be binding until the funds are
actually advanced.


In addition, subject to the terms of the Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as amended, restated,
amended and restated, modified, extended, renewed, substituted, and/or
supplemented from time to time (the “BFA”), CDF agrees to provide to Dealer an
accounts receivable facility of Fifty Million Dollars ($50,000,000.00);
provided, however, that at no time will the Aggregate Outstandings exceed the
Aggregate Facility Limit. CDF’s decision to advance funds will not be binding
until the funds are actually advanced.


If, at any time, the Aggregate Outstandings exceeds the then applicable
Aggregate Facility Limit, Dealer will immediately pay to CDF an amount not less
than the difference between (i) the Aggregate Outstandings and (ii) the
Aggregate Facility Limit.


As used herein, “Aggregate Facility Limit” means (i) except during a Temporary
Uplift Period, Two Hundred Fifty Million Dollars ($250,000,000.00), and (ii)
during any Temporary Uplift Period, Three Hundred Twenty Five Million Dollars
($325,000,000.00).



--------------------------------------------------------------------------------

As used herein, “Temporary Uplift Period” means the period in any year starting
in 2018, beginning on the date of Dealer’s electronic notification to CDF of its
election to temporarily increase Dealer’s inventory floorplan credit facility,
which such date shall not be earlier than July 1 of such year, and ending on the
earlier of (i) the date that is 90 days following the date of such election and
(ii) October 31 of such year.”


2. Each Dealer hereby ratifies and confirms the Agreement, as amended hereby,
and each Other Agreement (as defined in Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as amended, restated,
amended and restated, modified, extended, renewed, substituted, and/or
supplemented from time to time) executed by such Dealer in all respects.


3. Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.


4. This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their participants, successors and
assigns.


5. This Amendment may be executed in any number of counterparts, each of which
counterparts, once they are executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.


[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the
date first set forth hereinabove.





 
“DEALER”
           
EPLUS TECHNOLOGY, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
Chief Financial Officer
         
EPLUS TECHNOLOGY SERVICES, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
Chief Financial Officer
         
“CDF”
           
WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
               
By:
/s/ Jack F. Morrone
     
Print Name:
Jack F. Morrone
     
Title:
Duly Authorized Signatory






--------------------------------------------------------------------------------